EXHIBIT 1 JOINT FILING AGREEMENT We, the signatories of the Statement on Schedule 13G to which this Agreement is attached, hereby agree that such statement is, and any amendments thereto filed by any of us will be, filed on behalf of each of us. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original and all of which together shall constitute one instrument. Dated: January 27, 2012 ULYSSES MANAGEMENT LLC By: /s/Joshua Nash Name: JOSHUA NASH Title: MANAGING MEMBER ULYSSES PARTNERS L.P. By: /s/Joshua Nash Name: JOSHUA NASH Title: MANAGING MEMBER OF JOSHUA NASH LLC, THE MANAGING GENERAL PARTNER OF ULYSSES PARTNERS L.P. JOSHUA NASH LLC By: /s/Joshua Nash Name: JOSHUA NASH Title: MEMBER JOSHUA NASH By: /s/Joshua Nash Name: JOSHUA NASH ULYSSES OFFSHORE FUND LTD. By: /s/Joshua Nash Name: JOSHUA NASH Title: PRESIDENT
